ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims requires a GRE tunnel notification packet that comprises attribute type field comprising an 8 bit value that can has a plurality of possible values wherein each value indicates an attribute type, one of which is switching to DSL tunnel for instructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel. Sending/receiving the GRE tunnel notification packet from a home gateway to an aggregation gateway causes the aggregation gateway to transmit traffic only through the DSL GRE tunnel according to the GRE tunnel notification packet.
The below identifies the closest prior art and how the art is different from the claimed invention:
Busch_313 (US20090003313) teaches, as previously indicated in prior actions such as final action mailed 2020-10-03, the general principle of sending a notification via a tunnel where the notification is an instruction for the receiving device to direct traffic only through the tunnel. However Busch_313 does not teach field having an 8 bit value nor teaches the principle within the context of a DSL GRE tunnel. 
Sanderson_497 (US20040223497)) teaches a DSL GRE tunnel between an aggregation gateway and home gateway but does not teach a notification having an attribute field comprising an 8 bit value corresponding an attribute type of switching to DSL tunnel for instructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A home gateway comprising:
	
a non-transitory computer readable medium containing computer-executable instructions; and
a[[the]] processor [[being]] configured to execute the computer-executable instructions to perform operations comprising:
	establishing a digital subscriber line (DSL) generic routing encapsulation (GRE) tunnel with an aggregation gateway; and
	sending a first GRE tunnel notification packet to the aggregation gateway through the DSL GRE tunnel, 
wherein the first GRE tunnel notification packet comprises an attribute type field, 
wherein the attribute type field comprises an 8 bit value among a plurality of possible values and each value of the plurality of values corresponds to a respective attribute type,
wherein the 8 bit value corresponds to an attribute type of switching to DSL tunnel forinstructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel,
wherein sending the first GRE tunnel notification packet to the aggregation gateway causes the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel
. 

2.	(Previously Amended) The home gateway according to claim 1, wherein the processor is further configured to perform an operation of 
sending a second GRE tunnel notification packet to the aggregation gateway through the DSL GRE tunnel, 
	wherein the second GRE tunnel notification packet comprises a bypass traffic rate for notifying the aggregation gateway to deduct the bypass traffic rate from available bandwidth of the DSL GRE tunnel. 

3.	(Previously Amended) The home gateway according to claim 1, wherein the processor is further configured to perform operations of: 
receiving a third GRE tunnel notification packet sent by the aggregation gateway through the DSL GRE tunnel, 
the third GRE tunnel notification packet comprises a filter list for indicating which traffic does not pass through the tunnel. 

4.	(Currently Amended) An aggregation gateway comprising:
	 a non-transitory computer readable medium containing computer-executable instructions; and
a[[the]] processor [[being]] configured to execute the computer-executable instructions to perform operations comprising:
	establishing a digital subscriber line (DSL) generic routing encapsulation (GRE) tunnel with a home gateway;
	receiving a first GRE tunnel notification packet through the DSL GRE tunnel, 
	wherein the first GRE tunnel notification packet comprises an attribute type field, 
wherein the attribute type field comprises an 8 bit value among a plurality of possible values and each value of the plurality of values corresponds to a respective attribute type,
wherein the 8 bit value corresponds to an attribute type of switching to DSL tunnel for instructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel

; and
	transmitting traffic to the home gateway only through the DSL GRE tunnel according to the first GRE tunnel notification packet. 

5.	(Previously Amended) The aggregation gateway according to claim 4, wherein the processor is further configured to perform an operation of 
sending a second GRE tunnel notification packet through the DSL GRE tunnel, the second GRE tunnel notification packet comprises a filter list for indicating which traffic does not pass through the tunnel. 

 6.	(Previously Amended) The aggregation gateway according to claim 4, wherein the processor is further configured to perform an operation of 
sending a GRE hello packet through the DSL GRE tunnel, 
	wherein the GRE hello packet comprises an IPv6 prefix assigned by the aggregation gateway. 

7.	(Currently Amended) A method performed by a home gateway for communicating with an aggregation gateway, comprising:
	establishing a digital subscriber line (DSL) generic routing encapsulation (GRE) tunnel with the aggregation gateway; and
	sending a first GRE tunnel notification packet to the aggregation gateway through the DSL GRE tunnel, 
wherein the first GRE tunnel notification packet comprises an attribute type field, 
wherein the attribute type field comprises an 8 bit value among a plurality of possible values and each value of the plurality of values corresponds to a respective attribute type,
wherein the 8 bit value corresponds to an attribute type of switching to DSL tunnel forinstructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel,
wherein sending the first GRE tunnel notification packet to the aggregation gateway causes the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel
. 

8.	(Currently Amended) A method performed by an aggregation gateway for communicating with a home gateway, comprising:
	establishing a digital subscriber line (DSL) generic routing encapsulation (GRE) tunnel with the home gateway;
	receiving a first GRE tunnel notification packet through the DSL GRE tunnel, 
	wherein the first GRE tunnel notification packet comprises an attribute type field, 
wherein the attribute type field comprises an 8 bit value among a plurality of possible values and each value of the plurality of values corresponds to a respective attribute type,
wherein the 8 bit value corresponds to an attribute type of switching to DSL tunnel for instructing the aggregation gateway to transmit traffic to the home gateway only through the DSL GRE tunnel

 and
	transmitting traffic to the home gateway only through the DSL GRE tunnel according to the first GRE tunnel notification packet. 

9.	(Currently Amended) The home gateway according to claim 1, 
	wherein the 8 bit value  is 11. 

10.	(Currently Amended) The aggregation gateway according to claim 4, 
	wherein the 8 bit value  is 11. 

11.	(Currently Amended) The method according to claim 7, 
	wherein the 8 bit value  is 11. 

12.	(Currently Amended) The method according to claim 8, 
	wherein the 8 bit value  is 11.
Relevant Cited References
US20140241247
US20130054761
US20150010003
US20050270992
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415